Citation Nr: 0915700	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-26 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to January 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In the January 2006 rating decision, the RO also denied the 
claim for bilateral ankle pain filed by the Veteran.  
However, he has not perfected an appeal of those additional 
claims by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2007).  Therefore, those claims are not before the Board.


FINDINGS OF FACT

1.  The veteran is noted to have entered active duty in April 
1966 with preexisting bilateral hearing loss, such that there 
is clear and unmistakable evidence of its pre-existence.  

2.  There is no competent evidence that the veteran's 
preexisting bilateral hearing loss was aggravated by service.

3. The Veteran currently experiences tinnitus.

4.  There is no evidence of tinnitus in service and there is 
no competent evidence of a connection between the Veteran's 
current tinnitus and his military service.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing bilateral hearing loss was not 
incurred in or aggravated by his military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101(3), 1110, 1111, 1112(a), 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of a VCAA letter from the RO to the Veteran dated in October 
2005.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claims; (2) 
informing him about the information and evidence that the VA 
would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

The RO did not, however, provide VCAA notice that a 
disability rating or an effective date for the award of 
benefits are assigned if service connection benefits are 
awarded, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Regardless, since service connection 
benefits are being denied, no effective date or disability 
rating will be assigned, so not providing additional notice 
concerning the downstream elements of the claims is a moot 
question and, therefore, harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, a further 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is not required in this case 
based on the lack of Dingess notice.  Thus, despite the lack 
of Dingess notice, the Board concludes that the Veteran has 
been afforded a meaningful opportunity to participate in his 
case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued the October 2005 VCAA notice 
letter prior to the January 2006 rating decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, 
there has been no timing error in the notice provided to the 
Veteran.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The RO has secured service treatment 
records (STRs), VA treatment records, and a VA medical 
examination.  The Veteran has submitted personal statements, 
a statement by his spouse, copies of his STRs, and private 
medical evidence.  

The Board notes that the Veteran submitted a statement by his 
spouse dated in May 2008 indicating the existence of relevant 
private treatment records from 1967 or 1968.  The VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is 
required to cooperate fully with VA's efforts and, if 
necessary, authorize the release of existing records in an 
acceptable form.  38 C.F.R. § 3.159(c)(1).  The duty to 
assist is not a one-way street; a claimant cannot remain 
passive when he has relevant information.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the 
Veteran, not a duty to prove his claim while the Veteran 
remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, the Veteran has not cooperated and 
provided the necessary authorization for VA to request 
private medical records after the RO's request for such 
authorization.  See VCAA letter dated in October 2005.  The 
Board is satisfied that the RO has made reasonable efforts to 
obtain these private medical records, and no further effort 
is required.  38 C.F.R. § 3.159(c).  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show 
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).   

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, the VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the Veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat Veteran 
to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, a January 2006 VA audiology examination revealed the 
following bilateral hearing loss according to the 
requirements of 38 C.F.R. § 3.385.

HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
65
75
70
LEFT
15
25
60
80
80


Therefore, the Board observes that the Veteran currently 
shows bilateral hearing loss.

With regards to his period of active duty service, it was 
noted that the Veteran had bilateral hearing loss prior to 
entering into service. This is confirmed by the Veteran's 
service treatment records (STRs) which contain his pre-
induction examination of December 1965, which documents 
hearing loss of 35 and 55 decibels for the right and left 
ears, respectively, at 4000 hertz.  The VA medical 
examination of January 2006 noted that the induction 
examination recorded mild high frequency sensorineural 
hearing loss for the right ear, and moderate high frequency 
sensorineural hearing loss for the left ear.  In this case, 
the Veteran has also acknowledged bilateral hearing loss 
prior to service in both of his Informal Briefs Of Appellant 
In Appealed Case (Briefs) filed in February 2009 and March 
2007.  Thus, there is clear and unmistakable medical evidence 
that the Veteran had bilateral hearing loss prior to service.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 3.304(b).  
Therefore, the Veteran is not entitled to the presumption of 
soundness upon the start of service as his pre-existing 
bilateral hearing loss was noted during his December 1965 
induction examination.

It follows that the Veteran may only bring a claim for 
aggravation of this pre-existing condition.  Wagner, 370 F.3d 
at 1096.  And it is his evidentiary burden, not the VA's, to 
show there was a permanent increase in the severity of his 
pre-existing bilateral hearing loss during his second period 
of active duty service.  Id.

At his VA medical examination, the examiner noted and 
compared the measurements of the Veteran's bilateral hearing 
loss at his induction examination and his discharge 
examination.  The January 2006 VA medical examiner concluded 
that the Veteran's bilateral hearing loss "was essentially 
unchanged at separation from military service."  In 
addition, the VA examiner concluded that the Veteran's 
bilateral hearing loss "is not due to his military noise 
exposure" and "was not further aggravated by service."  
Considering this medical evidence regarding the Veteran's 
bilateral hearing loss disability prior to, during, and 
subsequent to his service, there was no discernable increase 
in the severity of his bilateral hearing loss within the 
meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  
Simply stated, the competent evidence of record does not show 
the Veteran's pre-existing bilateral hearing loss permanently 
worsened beyond its normal progression during his active duty 
service.  Absent any evidence of an increase, the presumption 
of aggravation does not apply.  

Furthermore, although the Veteran is competent to say he had 
greater difficulty hearing after service, his lay assertions 
are outweighed by the medical evidence of record which 
clearly and unmistakably show no permanent increase in the 
severity of his bilateral hearing loss as a result of his 
period of service.  In fact, the record reveals the first 
evidence of treatment for hearing loss from March 1990, over 
twenty years after service.  In addition, the Board 
emphasizes that independent medical evidence is needed to 
support a finding that the pre-existing disorder increased in 
severity during his active duty service in 2002 beyond its 
natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
Therefore, the Veteran's lay testimony is outweighed by the 
medical evidence of record.

Accordingly, as the preponderance of the evidence is against 
his bilateral hearing loss claim, on the basis of aggravation 
of a pre-existing condition during service, the "benefit of 
the doubt" rule is not for application, and the claim for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis - Service Connection for Tinnitus

As noted above, the first requirement for a service-
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  
Considering this, treatment records show that the Veteran has 
complained of tinnitus on multiple occasions.  See VA medical 
treatment records of January 2005; as well as the VA 
examination dated in January 2006.  Tinnitus is a type of 
disorder associated with symptoms capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
there is competent evidence that the Veteran is currently 
experiencing tinnitus.  

The Veteran asserts that he experiences tinnitus because he 
was exposed to acoustic trauma during anti-tank training.  
Id.  The Veteran is competent to testify as to experiencing 
the acoustic trauma.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Veteran's 
contention is supported by his DD Form 214 which lists his 
specialty as infantry.  The Board concedes that the testimony 
of this event is consistent with the Veteran's service 
records, and therefore the Veteran was likely exposed to in-
service acoustic trauma.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  After 
reviewing the Veteran's case file and history, the January 
2006 VA medical examiner noted that given his hearing loss 
upon entering the military "it is unlikely that the 
veteran's report of tinnitus can be attributed to his 
military noise exposure."  Absent evidence of a connection 
and given the competent medical evidence against such a 
connection, service connection for tinnitus is not warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  

In his January 2005 and January 2006 statements to his 
medical examiners, the Veteran asserted that he began 
suffering from tinnitus at some point in 1967, perhaps 
overlapping with his service.  The Veteran is competent to 
testify to experiencing tinnitus symptoms during service.  
See Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 
3.159(a)(2).  However, the Veteran's medical record is 
negative for any complaints of tinnitus until a VA medical 
treatment record of January 2005.  The Veteran's separation 
examination dated in January 1967 does not contain complaints 
of tinnitus, nor do any of the Veteran's service treatment 
records (STRs) contain evidence of tinnitus.  In such cases, 
the Board is within its province to weigh the Veteran's 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  
The lack of complaints of tinnitus in the Veteran's medical 
records until over twenty-five years after discharge 
outweighs his subjective assertions.  With all of the 
evidence presented by the record taken into account, the 
Board concludes that the record does not establish the 
required continuity of symptomatology necessary to establish 
service connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


